Citation Nr: 0331346	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-04 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for dementia due to head 
trauma, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from June 1953 to 
April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Paul, Minnesota.  


FINDING OF FACT

The appellant's dementia due to head trauma is manifested by 
cognitive impairments that include paraphrasic or paraphasic 
errors, memory and concentration problems, visual agnosia, 
non-functional written spelling abilities, and impaired 
reading and math skills.  


CONCLUSION OF LAW

A 50 percent rating for service-connected dementia due to 
head trauma is warranted.  38 U.S.C.A. § 1155 (West 2003); 
38 C.F.R. §§ 4.7, 4.124a, 4.130, Diagnostic Codes 8045, 9304 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant was initially granted service connection for 
the residuals of a cerebral concussion by an October 1955 
rating action.  It was noted that the appellant's service 
medical records showed that in June 1954, the appellant hit 
his head on a door and was knocked unconscious.  Thereafter, 
the appellant had complaints of headaches and blurred vision.  
The RO noted that the appellant's VA examination, dated in 
August 1955, showed that there was no ocular disease and that 
his vision was 20/20, bilateral, uncorrected.  According to 
the examination report, the appellant revealed that he had 
severe headaches at times which were relieved by aspirin to a 
certain extent.  There were no organic findings, and there 
was no significant mental abnormality.  The appellant had no 
complaints of nervousness or vertigo.  It was the examiner's 
opinion that the headaches were of organic variety rather 
than psychogenic.  The RO assigned a 10 percent disability 
rating under Diagnostic Code 8099-9105, effective from April 
30, 1955, for the appellant's service-connected residuals of 
a cerebral concussion.  

In January 1961, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that he was successfully 
operating a 120-acre farm, which he had inherited from his 
father.  The appellant indicated that he had been married for 
eight years, and that he and his wife had adopted two 
children.  Upon mental status evaluation, the appellant 
appeared relaxed and showed no anxiety throughout the 
interview.  The examiner reported that, while the appellant 
could be of marginal intelligence, his educational background 
was quite limited, having only gone through the eighth grade.  
According to the examiner, the appellant seemed somewhat 
uneasy when asked questions to test his intelligence, and the 
appellant stated that he had always been slow in arithmetic.  
The examiner noted that the appellant's slowness was present 
as long as the appellant could remember, and bore no 
relationship to the accident and head injury that occurred in 
June 1954.  Under stress, the appellant's memory was 
excellent both in recent and remote recall, and he was 
oriented as to time and place.  The diagnoses were the 
following:  (1) cerebral concussion, recovered, and (2) no 
current psychiatric problem.  The examiner stated that the 
appellant showed no evidence of any residuals from his 
previously noted cerebral concussion.  According to the 
examiner, the appellant had good memory recall and showed no 
deficits in the area of sensory function.  

By a January 1961 rating action, the RO decreased the 
disability rating for the appellant's service-connected 
residuals of a cerebral concussion, from 10 percent to zero 
percent disabling under Diagnostic Code 8099, effective from 
March 27, 1961.  

In March 1996, the appellant underwent a VA examination.  At 
that time, he stated that he had retired from his farm work 
12 years earlier due to severe hearing problems, and that he 
was receiving Social Security benefits.  The appellant 
indicated that he and his wife had nine children and 19 
grandchildren, but he was not sure of the correct number of 
grandchildren.  He noted that he could not read or write very 
well.  According to the appellant, he was not able to handle 
money and he revealed that his wife handled it for him, 
including writing all checks.  The appellant reported that he 
had difficulty watching television because he could not 
"follow it," and that he had a lot of trouble reading a 
newspaper unless he could find some words that he recognized.  
He stated that he drove a tractor and did a little work for 
his son who rented the farm.  

Upon mental status evaluation, the appellant's orientation 
was defective, providing the wrong date for the examination.  
The examining physician noted that the appellant was wearing 
two hearing aids and with them, he was able to carry on a 
conversation.  The appellant seemed slightly tremulous, and 
his intellectual functioning was definitely problematic.  He 
was able to retain six or seven digits forward, but none 
backward, and he could not attempt serial sevens.  The 
appellant knew the name of the President, but he could note 
only Presidents Ford and Johnson as predecessors.   He did 
not know the name of the Vice President or Senators, but he 
knew the name of the Governor.  The appellant could retain 
memory of two objects and their colors, but not a third or 
its color.  He had difficulty with proverbs.  The appellant 
denied nightmares, amnesia, or sleepwalking, and he noted 
that he slept reasonably well.  There was no history or 
current evidence of psychosis.  The appellant denied 
depression or suicidal thoughts.  The diagnosis was chronic 
organic brain syndrome secondary to trauma.  

A VA neurological examination was conducted in March 1996.  
At that time, the examining physician noted that according to 
the appellant, since his injury, he had difficulty doing 
simple things that involved extensive verbal communication or 
complicated tests which required eye-hand coordination.  Upon 
mental status evaluation, the appellant was alert, oriented 
times three, and attentive.  Language tests revealed good 
fluency, comprehension, and repetition.  The appellant's 
writing involved errors of misspellings and possible 
paraphasic errors.  However, the examiner noted that that was 
hard to assess because of the appellant's low education 
level.  Reading skills were limited by the appellant's lack 
of vocabulary.  Naming was intact.  There was no evidence of 
slurred speech, extinction, neglect, or apraxia.  Short-term 
memory was three out of four in five minutes, and four out of 
four in 10 minutes.  Long-term memory was intact.  Cranial 
nerves examination revealed equal pupil reaction bilaterally, 
with intact extraocular movements.  There was no evidence of 
facial droop, and the rest of the cranial nerves were intact.  
Motor examination revealed 5/5 strength throughout all 
extremities, with normal bulk and tone.  Reflexes revealed 
2/4 throughout, with downgoing toes bilaterally.  Sensory 
examination was intact to pinprick, light touch, and 
proprioception.  Coordination, station, and gait revealed no 
evidence of dysmetria or dysdiadochokinesia.  Romberg was 
negative.  

In regard to an impression, the examiner stated that the 
appellant had a history of a traumatic brain injury with the 
complaint of language difficulty as described above.  
According to the examiner, it was likely that the appellant's 
language mistakes represented the paraphasic errors which had 
improved over time.  The examiner noted that the current 
examination revealed some evidence of paraphrasic errors.  
However, the examiner indicated that it was hard to 
differentiate that from the appellant's baseline because the 
appellant had a low educational level.  According to the 
examiner, the appellant's paraphasic errors could also 
represent a mental retardation which could or could not be 
the appellant's natural birth state.  Therefore, the examiner 
recommended that the appellant undergo a neuropsychological 
examination in order to further assess the appellant's 
current language difficulty.  

In June 1996, the appellant underwent a VA neuropsychological 
evaluation.  At that time, the examiner stated that the 
evaluation was requested to determine whether the appellant 
had any cognitive impairment which was related to the head 
injury that occurred in 1953.  The examiner noted that 
psychiatric and neurological examinations conducted in March 
1996 suggested chronic organic brain syndrome secondary to 
trauma (with paraphrasic errors and incompetency to handle 
his own monies and affairs) versus mental retardation.  Thus, 
the appellant underwent numerous tests.  The examiner stated 
that the test results, in combination with the appellant's 
educational (eighth grade) and occupational (farmer) 
background, suggested that premorbid abilities probably fell 
at least in the low average to average range.  Relative to 
that estimated premorbid level, the appellant was currently 
showing moderate to severe deficits in the ability to learn a 
series of word pairs, recent nonverbal memory, and written 
spelling.  Interpretation of impaired repetition of low 
probability was confounded by the appellant's hearing loss.  
A milder deficit was seen in arithmetic reasoning.  Right 
hand fine finger dexterity was atypically slower than 
dexterity on the left, and right hand grip was weaker than 
left hand grip.  Abilities that appeared relatively intact 
included orientation, vocabulary knowledge, verbal reasoning, 
immediate verbal and nonverbal memory, recent verbal memory, 
high probability phrase repetition, confrontation naming, and 
left hand psychomotor skills.  According to the examiner, low 
average scores on tests of visual spatial reasoning, 
planning, visual sequencing, set shifting, and generative 
naming, could have been slightly lower than the appellant's 
premorbid level, but that was less certain without more 
premorbid information.  

In summary, the examiner indicated that the appellant's test 
results showed moderate to severe deficits in verbal 
learning, recent nonverbal memory, and written spelling, with 
greater weakness on the right.  Low average performance on 
tests of foresight and planning, generative naming, and 
visual spatial reasoning was possibly not a significant 
decline from the estimated premorbid level.  The examiner 
opined that the combination of deficits in verbal learning 
and written spelling, together with atypical weakness on the 
right and the appellant's report of a decline in verbal 
abilities following the head injury, supported the 
possibility of left hemisphere cortical dysfunction.  
According to the examiner, the additional deficit in recent 
nonverbal memory raised the possibility of a contre coup 
injury as well.  The examiner further opined that the average 
scores of tests of verbal reasoning and confrontation naming 
would not support the possibility of mental retardation.  

In regard to an impression, the examiner stated that the 
appellant had moderate to severe deficits in verbal learning, 
recent nonverbal memory, and written spelling, with estimated 
premorbid abilities that fell at least in the low average to 
average range.  Arithmetic reasoning was mildly impaired, and 
right hand psychomotor skills were typically worse than the 
left hand skills.  Low average performance on tests of 
planning abilities, generative naming, and visual spatial 
reasoning might not have reflected a significant decline from 
premorbid level.  Abilities that remained relatively intact 
included verbal reasoning, immediate verbal and nonverbal 
memory, recent verbal memory, confrontation naming, and left 
hand psychomotor skills.  

A VA Specialist Board Report, dated in January 1997, shows 
that at that time, J.D., M.D., provided an opinion as to 
whether the appellant suffered from any functional deficits 
due to his service-connected residuals of a cerebral 
concussion.  Dr. D. indicated that in June 1954, the 
appellant was injured when he was struck by a swinging door 
and knocked unconscious for a brief period.  According to Dr. 
D., the appellant was hospitalized immediately thereafter 
with alleged rapid improvement in function.  Subsequently, 
the appellant had some difficulties with hearing and blurring 
of vision.  Most recently, in 1996, he had been discovered by 
neuropsychological testing to have significant deficits in 
verbal learning, nonverbal memory, and written spelling.  It 
was Dr. D.'s opinion that because of the intervening long 
period without long-term deficits of neurocognitive disorder, 
the connection between the closed head injury of mild to 
moderate severity in 1954, and the present condition could 
not be logically maintained.  Dr. D. stated that the 
significance of the appellant's head injury to the present 
neuropsychological impairment was uncertain, but without more 
severe head injury, more prolonged unconsciousness, or more 
specific neuropsychological abnormalities at the time of the 
accident, the likelihood of very late deterioration was not 
credible.   Thus, Dr. D. concluded that chronic organic brain 
syndrome of a longstanding nature had not been proven by the 
information in the appellant's claims file, and that the 
claim could not be substantiated.  

By a May 1997 rating action, the RO, based on an April 1997 
statement from the appellant where he noted that he 
experienced subjective symptoms due to his service-connected 
cerebral concussion, increased the disability rating for the 
appellant's service-connected residuals of a cerebral 
concussion, from zero percent to 10 percent disabling under 
Diagnostic Code 8045-9304, effective from December 12, 1995.   

In January 2000, the appellant requested that his service- 
connected residuals of a cerebral concussion be reevaluated 
for a higher rating.

In February 2000, the RO received outpatient treatment 
records from the St. Cloud VA Medical Center (VAMC), from 
January 1997 to February 2000.  The records show that in 
December 1999, the appellant underwent a VA evaluation.  At 
that time, according to the examiner, the appellant noted 
that he wanted to verbalize his thoughts, but that sometimes 
he had difficulty expressing them.  The appellant also 
reported that he had difficulty counting, and he had 
concentration problems.  He further indicated that he got 
disoriented very easily and that although he had a driver's 
license, he did not drive without his wife because he was 
afraid of getting lost.  According to the appellant, many 
times he would be looking for something, like a hammer that 
was hanging on a wall, but he would not see it.  The 
appellant reported that he needed the assistance of somebody 
most of the time to help him, and that his wife helped him 
most often.  

Upon mental status evaluation, the appellant was somewhat 
tense and anxious.  According to the examiner, the appellant 
anticipated that he would not be able to provide the 
information requested from him and that seemed to create some 
anxiety.  The examiner noted that according to the appellant, 
he was illiterate because of his cognitive deficits and that 
it was hard for him to explain clearly what were the 
symptoms.  However, on the other hand, the examiner reported 
that the appellant's mood was normal and he was able to joke 
about his condition.  The appellant's affect was appropriate, 
and there was no sign of psychosis.  There were no visual or 
auditory hallucinations, and the appellant had no suicidal or 
homicidal ideations.  There were no signs or symptoms of 
depression.  According to the examiner, the appellant's 
speech was hesitant because he was trying to express himself 
well, and that it took time for him to do so.  Otherwise, his 
speech was normal.  The appellant's thought process was 
organized, but slow.  The appellant was able to provide the 
correct date of the examination and he knew where he was.  He 
knew the President and the two prior Presidents.  The 
appellant was able to remember two digits out of three in 
three minutes.  He could recall the events from 24 hours 
previously, and immediate recall was adequate.  The appellant 
was unable to do serial sevens testing.  The pertinent 
diagnoses were the following:  (Axis I) (1) cognitive deficit 
not otherwise specified, (2) rule out aphasia, (3) rule out 
mild neurocognitive disorder, (Axis IV) (1) history of closed 
head injury, (2) suicide of daughter in March 1999, (3) the 
appellant had a good financial situation, and (Axis V) Global 
Assessment of Functioning (GAF) score of 50.  

The St. Cloud VAMC records reflect that, in February 2000, 
the appellant underwent a VA neuropsychological evaluation.  
At that time, the appellant underwent testing and was 
subsequently diagnosed with cognitive disorder, not otherwise 
specified, secondary to a head trauma.  The examiner stated 
that the results of the neuropsychological testing were 
essentially consistent with the results obtained in June 
1996.  According to the examiner, there continued to be a 
persistent pattern of deficits in auditory learning and 
memory.  The examiner noted that the appellant's performance 
was much worse when information was sequential and presented 
in a step-wise manner.  When information was presented in an 
organized manner and in a manner where he could place the 
information in a prose passage, the appellant's performance 
improved, but he still remained in the impaired range.  
Visual memory was in the average range.  The examiner 
reported that there were some mild deficits in sustained 
attention and concentration, especially for verbal 
information, and that the results suggested that the 
appellant had significant deficits with encoding of new 
information.  According to the examiner, the appellant could 
frequently lose his concentration while completing tasks, 
which resulted in multiple instances where he would forget 
what he was doing in the middle of the task, although he was 
able to complete the task with persistent effort and time.  
The examiner noted that the results would be consistent with 
an individual who would lose their ability to concentrate, 
experience unusual lapses in memory or concentration, but 
because of effort and persistence, would be able to complete 
the task the majority of the time.  The examiner stated that 
for the most part, the appellant was able to complete rote 
and over-learned farming tasks that were repetitious in 
nature.  However, over time, he was unable to complete the 
tasks consistently.  According to the examiner, the results 
did not show a significant decline compared to the June 1996 
testing.  The examiner noted that that should be relayed to 
the appellant, as he had perceived some changes since that 
time, and that could suggest that the changes that he was 
observing were more due to the aging process rather than to 
the closed head injury.  

In March 2000, the appellant underwent a VA brain 
examination.  At that time, he stated that he was retired, 
but that he helped out on his son's 320-acre dairy farm.  He 
indicated that he had no problems with headaches.  The 
appellant noted that his memory was troubling, and that he 
had trouble finding things.  The examiner stated that the 
appellant knew the date of the examination and that he knew 
where he was.  The appellant also knew the name of the 
President, the Vice President, and the Governor of Minnesota.  
He could name one Senator from Minnesota, and he could do 
simple mathematical computations without difficulty.  The 
physical examination showed that the appellant was alert, 
oriented, and a bit apprehensive.  The appellant's face was 
symmetrical, and his reflexes were brisk and equal.  There 
were no toe signs.  Cerebellar testing, including finger-to-
nose, gait examination, and heel-to-toe walking, was normal.  
There were no sensory changes in the arms and legs, and the 
Romberg test was negative.  In summary, the examiner 
concluded that the examination was a normal examination.  
Upon a review of the claims file, the examiner opined that 
there was no evidence that the appellant had any kind of 
post-concussion syndrome or any kind of traumatic brain 
injury.  According to the examiner, the appellant was 
clinically well and there was no evidence of any brain 
disease or damage secondary to his head trauma in 1954.  

In January 2002, the RO received outpatient treatment records 
from the St. Cloud VAMC, from February 2000 to May 2001.  The 
records show that in May 2000, the appellant had a magnetic 
resonance imaging (MRI) taken of his brain.  The MRI was 
interpreted as showing the following: (1) mild symmetric 
atrophy consistent with age, (2) mild amount of small vessel 
ischemic disease, and (3) no evidence of a mass or prior 
infarction.  The records further reflect that in September 
2000, the appellant underwent a follow-up neurological 
evaluation.  At that time, it was noted that the appellant's 
May 2000 MRI of the brain did not show any significant 
anomaly.  Following the physical examination, the assessment 
was that the appellant most likely had post-traumatic brain 
disease.  

In April 2002, the appellant underwent a VA neurological 
examination.  At that time, he stated that he was having 
problems missing words when he read or listened to the news.  
The appellant indicated that he would also miss signs, so 
that he very frequently would miss directions to hotels or 
shopping centers.  He denied having any numbness, tingling, 
or weakness, in the four extremities.  Upon neurological 
examination, the appellant's cranial nerves II through XII 
were basically intact.  Sensation was present in all four 
extremities.  Muscle strength was 5/5 in the four 
extremities.  Deep tendon reflexes in biceps, triceps, 
patellae, and ankles were within normal limits in the right 
and left extremities.  The appellant's gait was normal.  The 
impression was of traumatic brain disease, with missed words, 
causing the appellant to miss hotels and shopping centers due 
to cerebral contusion since 1955.  The examiner stated that 
he did not appreciate any significant neurological findings.  

A VA neurological examination was conducted in June 2002.  At 
that time, the examiner noted that the appellant was clearly 
apprehensive, with some mild tremor of the hands.  The 
appellant knew the date, time, and place.  He could name the 
Governor, but not the Lieutenant Governor.  The appellant 
knew the capital of the United States and the capital of 
Minnesota.  He could provide the name of the President, but 
not the Vice President.  The appellant could not name any 
United States Senators.  Simple mathematical computations 
could not be accomplished.  The examiner stated that 
following a review of the appellant's claims file, it was 
clear that the appellant had a concussion while in the 
military.  According to the examiner, what was less clear, 
was whether the appellant had any sequelae of it.  The 
examiner opined that it was very unlikely that any of the 
complaints that the appellant currently had with problems of 
his memory and the like had anything to do with his accident 
in 1954.  The examiner stated that from his review of the 
records, it was apparent that the appellant had had cognitive 
difficulties through most of his life, and had an eighth 
grade education.  Nevertheless, the examiner noted that it 
had been reported that the appellant had cognitive 
difficulties secondary to his 1954 accident, and the examiner 
stated that he was reluctant to contradict that.  

In June 2002, the appellant underwent a VA neuropsychological 
evaluation.  At that time, with regard to current cognitive 
concerns, the appellant stated that ever since his head 
injury, he had had a difficult time with reading and 
spelling.  The appellant indicated that in the last several 
years, his reading and spelling problems had worsened.  He 
acknowledged that he struggled somewhat in school in a number 
of areas and had only completed the eighth grade, but he 
believed that his reading and spelling were distinctly worse 
after his head trauma.  According to the appellant, at 
present, he was able to decode individual letters and to 
recognize simple words to get the "gist" of a story, but 
that he then had to go back and reread it several times to 
figure out other words and get the whole story.  The 
appellant reported that it took a great deal of time to write 
words on paper even though he might be able to spell the word 
orally.  The examiner noted that the appellant also described 
symptoms suggestive of visual agnosia, such as not perceiving 
signs or landmarks around him when driving, and being unable 
to find something even when told exactly where it was in 
front of him.  The appellant's driving was limited because of 
the above.  The appellant stated that he also struggled to 
identify the difference between various coins and paper money 
when attempting to make a purchase.  He reported some 
decrease in memory and comprehension of television programs, 
and some trouble remembering the names of people he should 
know.  The appellant denied difficulty with remembering to 
take his medications as prescribed, and he noted that his 
wife managed the finances and had always done so.  He denied 
any difficulty with maintaining any aspects of basic self-
care.  According to the appellant, he had been married for 
over 40 years and had nine children.  The appellant revealed 
that he was retired from farming, but that he did help his 
son with farming.

Upon mental status evaluation, the examiner stated that the 
appellant was fully oriented, with the exception of reporting 
the season as spring and not knowing the county, but he did 
not live in the area.  According to the examiner, the 
appellant demonstrated some mild intention tremor during 
tasks which may have been due to mild anxiety.  Affective 
expression was normal in range and intensity, and mood was 
neutral to mildly anxious.   The examiner noted that the 
appellant was concerned about perceived poor performances and 
made critical comments about himself.  Thought processes were 
linear and coherent, with content relevant to testing.  
Speech output was notable for an occasional stutter.  He had 
difficulty expressing himself as evidenced by word finding 
problems and halting speech.  The examiner noted that the 
test results were considered to be an accurate estimate of 
the appellant's current neurocognitive functioning in the 
areas assessed.  According to the examiner, the current 
available test results showed several areas of cognitive 
impairment, in the context of average range estimated 
premorbid intellectual abilities.  The examiner stated that 
the appellant's tests revealed severe impairments in written 
spelling, reading, mental arithmetic, phrase repetition, and 
complex verbal attention span, with moderate impairment in 
immediate verbal memory, and mild impairments in simple 
verbal and visual attention span and new verbal learning.  
The appellant's impaired scores were seen in the context of 
relatively well preserved general intellectual abilities, 
recent memory for verbal and visual information, 
conversational fluency and naming, executive abilities, 
bilateral fine motor speed and dexterity, and simple phrase 
repetition.

In comparing current test results to those obtained in the 
appellant's June 1996 neuropsychological evaluation, the 
examiner reported that the appellant did show mild declines 
relative to previous testing in reading and spelling, brief 
attention, mental arithmetic, and new learning.  Although the 
appellant was unable to complete an MMPI-2 test because of 
his reading difficulties, his self-report of depression on 
the Beck Depression Inventory did not reveal significant 
emotional distress to account for or magnify his cognitive 
impairments.  According to the examiner, the test results 
were not suggestive of a generalized dementing process, such 
as an early Alzheimer's disease, given intact performances in 
both recent visual and verbal memory.  

With regard to the question of whether it was as likely as 
not that the appellant's impairments were due to his head 
trauma in 1954, the examiner stated that the evidence of 
record did document a loss of consciousness and 10-day 
hospitalization following the appellant's injury.  While 
subsequent neurologic evaluation records concluded no 
residual effects, the examiner indicated that patients with 
brain injury could have normal neurologic examinations, but 
show impairments when assessed with formal psychometric 
instruments that were more sensitive to cognitive 
functioning.  In addition, the examiner stated that while the 
appellant did report struggling somewhat in school and 
quitting after the eighth grade (not uncommon in his age 
group), the appellant also stated that he was an average 
student and he noted a distinct change in his reading, 
spelling, and new learning after his head injury, resulting 
in demotions and eventual discharge from the service.  
According to the examiner, current results also indicate that 
the appellant had average range general cognitive abilities 
and was not of low intellect.  Therefore, it was the 
examiner's opinion that those results, in combination with 
the appellant's credible self-report of distinct changes in 
cognition after his injury resulting in demotions and being 
discharged from the military, were evidence that it was as 
likely as not that the appellant's head trauma was associated 
with the observed cognitive impairments.  According to the 
examiner, additional mild declines seen relative to the 
appellant's 1996 testing could be due to increasing age which 
could make cognitive vulnerabilities more prominent.  

In the appellant's June 2002 VA neuropsychological 
evaluation, the examiner stated that the appellant's test 
results revealed essentially non-functional written spelling 
abilities, severely impaired reading and math skills, and 
symptoms of visual agnosia which were reportedly distinct 
changes after his 1954 head trauma.  The examiner noted that 
those difficulties continued to impact the appellant on a 
daily basis, as seen in his struggles to read newspapers and 
mail, make purchases, pay bills, perceive and recognize 
objects around him, and drive without someone to navigate for 
him.  According to the examiner, the appellant also reported 
that he had retired from farming because of increasing 
complexities in farm management that required a great deal of 
reading, spelling, and financial abilities.  The examiner 
stated that the appellant appeared to be competent to make 
decisions about managing any compensation in his best own 
interest, although he needed his wife (or other appointee) to 
handle the practical aspects of money management (e.g., 
calculations, reading documents, written responses).  The 
diagnoses were the following: (Axis I) cognitive disorder 
secondary to traumatic brain injury, (Axis III) traumatic 
brain injury, kidney cancer status post resection, bilateral 
hearing loss, benign prostatic hypertrophy (BPH), right hand 
arthritis, (Axis IV) daily challenges secondary to cognitive 
disorder, and (Axis V) GAF score of 55.  

By an August 2002 rating action, the RO increased the 
disability rating for the appellant's service-connected 
residuals of a cerebral concussion, from 10 percent to 30 
percent disabling under Diagnostic Code 8045-9304, effective 
from April 29, 2002.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2003). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt arises when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove a claim.  38 C.F.R. 
§ 4.3 (2003).

The appellant's service-connected residuals of a cerebral 
concussion are currently rated as 30 percent disabling under 
Diagnostic Codes 8045-9304.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, which is the applicable code for brain 
disease due to trauma, purely neurological disability, such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  For purely subjective complaints such as headaches, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2003).  

Diagnostic Code 9304 (Dementia Associated With Brain Trauma) 
is rated under the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9304 (2003).  
The RO has conceded that this code is applicable.  For claims 
filed after November 7, 1996 (such as the appellant's claim), 
under Diagnostic Code 9304, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Diagnostic Code 9304.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships. 

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9304 (2003).  

Based on the evidence described above, the Board finds that 
the evidence of record supports a grant of a 50 percent 
evaluation for the appellant's dementia.  In this regard, the 
Board notes that the appellant's primary problem associated 
with his residuals of a cerebral concussion involves 
cognitive impairments, such as paraphrasic or paraphasic 
errors, memory and concentration problems, visual agnosia, 
non-functional written spelling abilities, and impaired 
reading and math.  The Board recognizes that there are 
discrepancies in the evidence of record regarding the 
question of whether the appellant's cognitive impairments are 
due to his in-service head injury.  However, the Board notes 
that at the appellant's June 2002 VA neurological 
examination, the examiner stated that he was reluctant to 
contradict the evidence of record showing that the appellant 
had cognitive difficulties secondary to his 1954 in-service 
accident.  In addition, at the appellant's June 2002 
neuropsychological evaluation, it was the examiner's opinion 
that the appellant's current cognitive test results, in 
combination with the appellant's own credible report of 
distinct changes in cognition after his injury resulting in 
demotions and being discharged from the military, were 
evidence that it was as likely as not that the appellant's 
head trauma was associated with the current observed 
cognitive impairments.  Thus, in light of the above, and with 
reasonable doubt resolved in the veteran's favor, the Board 
finds that the appellant's cognitive impairments are a part 
of his service-connected residuals of a cerebral concussion.  
This is consistent with the manner in which the RO has 
recently rated the disability-dementia due to head trauma.

In the instant case, the Board notes that the appellant has 
undergone testing in order to determine the extent of his 
service-connected cognitive impairments.  In the appellant's 
June 1996 VA neuropsychological evaluation, the examiner 
indicated that the appellant's test results showed moderate 
to severe deficits in verbal learning, recent nonverbal 
memory, and written spelling.  In addition, arithmetic 
reasoning was mildly impaired, and right hand psychomotor 
skills were typically worse than the left hand skills.  
Abilities that remained relatively intact included verbal 
reasoning, immediate verbal and nonverbal memory, recent 
verbal memory, confrontation naming, and left hand 
psychomotor skills.  The Board further notes that in the 
appellant's most recent neuropsychological evaluation, dated 
in June 2002, the examiner stated that the appellant's tests 
revealed severe impairments in written spelling, reading, 
mental arithmetic, phrase repetition, and complex verbal 
attention span, with moderate impairment in immediate verbal 
memory, and mild impairments in simple verbal and visual 
attention span, and new verbal learning.  In comparing 
current test results to those obtained in the appellant's 
June 1996 neuropsychological evaluation, the examiner 
reported that the appellant did show mild declines relative 
to previous testing in reading and spelling, brief attention, 
mental arithmetic, and new learning.  

Based on the evidence described above, and with consideration 
of 38 C.F.R. § 4.7, it is the opinion of the Board that the 
symptomatology of the appellant's dementia more closely 
approximates the criteria for a 50 percent rating under the 
current provisions of Diagnostic Code 9304.  While the 
evidence of record does not show that the appellant suffers 
from flattened affect, panic attacks (more than once a week), 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships, the evidence does show that he has difficulty 
in understanding complex commands, impairment of short-term 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), and impaired 
abstract thinking.  At the very least, the evidence for and 
against an evaluation in excess of 30 percent for the 
service-connected residuals of a cerebral concussion is in 
equipoise, and as such, reasonable doubt is resolved in favor 
of the appellant.  38 C.F.R. § 4.3.  Accordingly, a 50 
percent evaluation for the appellant's service-connected 
residuals of a cerebral concussion is warranted.  

Further, it is important to note that this same evidence does 
not demonstrate that a rating in excess of 50 percent is in 
order.  The Board observes that the appellant has been 
married for over 40 years, has nine children, and 
approximately 19 grandchildren.  The Board also observes that 
although the appellant is retired from farming, he still 
helps his son with farming, showing some occupational skill.  
In addition, in the appellant's March 1996 VA examination, 
the appellant denied depression or suicidal thoughts, and 
there was no history or current evidence of psychosis.  The 
Board further notes that according to the appellant's 
outpatient treatment records from the St. Cloud VAMC, in a 
December 1999 evaluation, the appellant's affect was 
appropriate, and there was no sign of psychosis.  There were 
also no visual or auditory hallucinations, and the appellant 
had no suicidal or homicidal ideations.  In addition, there 
were no signs or symptoms of depression, and although the 
appellant's thought process was slow, it was noted to be 
organized.  Moreover, at the appellant's March 2000 VA brain 
examination, the appellant was alert and oriented.  
Furthermore, at the appellant's June 2002 VA 
neuropsychological examination, the appellant's affective 
expression was normal in range and intensity, his mood was 
neutral to mildly anxious, and his thought processes were 
linear and coherent, with content relevant to testing.  
Therefore, in light of the above, the Board concludes that 
the record contains no evidence of problems that would 
warrant a higher rating, such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Moreover, as for 
cognitive ability, there has been no showing of spatial 
disorientation to the degree contemplated by a 70 percent 
rating.  Nor does he experience more than moderate problems 
with memory.  Accordingly, an evaluation in excess of 50 
percent for the appellant's service-connected residuals of a 
cerebral concussion is not warranted.  

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), is applicable to the 
appellant's claim.  VAOPGCPREC 11-00.

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the appellant was provided in May 
2000 with notice of the April 2000 rating decision that 
denied entitlement to an increased rating for the residuals 
of a cerebral concussion.  In response to his notice of 
disagreement with the rating decision, the appellant was 
provided with a statement of the case (SOC) in March 2002 
that notified him of the issue addressed, the evidence 
considered, the adjudicative actions taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  The appellant thereafter 
perfected his appeal of the issue in April 2002.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  In this regard, the Board notes that 
the appellant was specifically notified of the VCAA in an 
August 2001 letter from the RO to the appellant.  The Board 
further observes that there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claim.  In addition, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claim.  Moreover, the 
Board also finds that the discussions in the rating decision, 
the statement of the case, the supplemental statement of the 
case (SSOC), and in the letters sent to the appellant from 
the RO during the course of the appeal have informed him of 
the pertinent law and regulations, and information and 
evidence that would be needed to substantiate his claim.  See 
38 U.S.C.A. § 5103 (West 2003).  Additionally, these 
documents have indicated to the appellant what would be 
required of him, and what evidentiary development VA 
undertook on his behalf.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  

In regard to the VA's duty to assist, the Board notes that in 
March 2000, April 2002, and June 2002, the appellant was 
provided VA examinations pertinent to his service-connected 
residuals of a cerebral concussion.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, No. 02-7007 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in §  3.159(b)(1) to respond to a § 5103 
notice is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  In this regard, the Board 
recognizes that the August 2001 letter requested a response 
by October 2001.  Nevertheless, this letter also informed the 
appellant that he had one year in which to submit evidence 
relative to this claim.  38 U.S.C.A. § 5103(b).  The Board 
notes that more than one year has passed since the letter was 
sent, and as such, the appellant's case was not finally 
decided before the one-year period expired.  Moreover, in the 
instant case, as noted above, the appellant has been advised 
of the evidence needed to substantiate his claim.  Therefore, 
in light of the above, the Board finds that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA or the implementing regulations.


ORDER

A 50 percent rating for the service-connected dementia due to 
head trauma is granted, subject to the regulations governing 
the payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



